            Case 1:20-cv-04162-LGS Document 34 Filed 12/04/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYLER ERDMAN,

                                     Plaintiff,            Case No.: 1:20-cv-04162-LGS

                    -against-
                                                      DECLARATION OF JOHN F. WHELAN IN
                                                                SUPPORT OF
 ADAM VICTOR and THE BOARD OF
                                                         DEFENDANT ADAM VICTOR’S
 MANAGERS OF MANHATTAN PLACE
                                                            APPLICATION TO SEAL
 CONDOMINIUM,

                                     Defendants



       Pursuant to 28 U.S.C. § 1746, JOHN F. WHELAN, declares, under the penalty of

perjury, the following to be true:

       1.       I am associated with Schlam Stone & Dolan LLP, counsel to Adam Victor

(“Victor”), a co-defendant in the above-captioned action. I submit this Declaration in support of

Victor’s application to seal a portion of the Amended Complaint of Plaintiff Tyler Erdman and

have it replaced on the docket with appropriate redactions.

       2.       Pursuant to Rule I.D.3 of this Court’s Individual Rules and Procedures for Civil

Cases, a copy of the Amended Complaint with proposed redactions is attached hereto as Exhibit

1, and an unredacted copy of the Amended Complaint with proposed redactions highlighted is

attached hereto as Exhibit 2.

       3.       Defendant Adam Victor is also a defendant in Khatskevich v. Victor et al., Index

No. 151658/2014 (the “Khatskevich Action”) in the Supreme Court of the State of New York,

New York County, before Justice Shlomo Hagler. I am also counsel for Adam Victor in the

Khatskevich Action.



                                                  1
             Case 1:20-cv-04162-LGS Document 34 Filed 12/04/20 Page 2 of 6




        4.       In the Khatskevich Action, plaintiff Yevgeniya Khatskevich is suing Victor and

several of Victor’s companies for, among other things, sexual harassment, immigration status

discrimination, and retaliation under the New York City Human Rights Law arising out of her

alleged employment by Victor and his companies. Ms. Khatskevich is not a party to the instant

action. Tyler Erdman is not a party to the Khatskevich Action.

        5.       Relevant excerpts from the Verified Complaint, dated March 18, 2014, in the

Khatskevich Action are attached hereto as Exhibit 3.

        6.       In her Verified Complaint, dated March 18, 2014, Ms. Khatskevich alleges that

Victor “ . . . bragged about his supposed connections to the . . . “ Federal Bureau of Investigation

("FBI") and the Central Intelligence Agency ("CIA"), and implied that he was working with and

had “sway” with them. (Ex. 3, ¶¶ 147 – 149.) Ms. Khatskevich also makes certain other

allegations regarding things Victor allegedly told her about the FBI and CIA, and Victor’s

interactions with certain foreign diplomats. (Id., ¶¶ 150 – 159.) Ms. Khatskevich alleges that

Victor’s boasts about his alleged connections to the CIA and FBI, among other things, were

implied threats to her, and that Victor also told her that the FBI and CIA would assist in

deporting her and otherwise retaliating against her. (Id., ¶¶ 160 – 162; 220(h).)

        7.       On October 6, 2014, Victor brought an order to show cause to have the

aforementioned allegations struck from the Verified Complaint or, alternatively, sealed from the

public record. A true and correct copy of the affidavit from Victor submitted to the Court in

support of that motion is attached hereto as Exhibit 4. In the affidavit, Victor asserted that the

aforementioned allegations were intended to embarrass him into paying an unwarranted

settlement, and that the allegations puts his safety and life in jeopardy when he travels to certain

countries. (Ex. 4, ¶¶ 4, 8 – 10.)



                                                  2
Case 1:20-cv-04162-LGS Document 34 Filed 12/04/20 Page 3 of 6
Case 1:20-cv-04162-LGS Document 34 Filed 12/04/20 Page 4 of 6
Case 1:20-cv-04162-LGS Document 34 Filed 12/04/20 Page 5 of 6
Case 1:20-cv-04162-LGS Document 34 Filed 12/04/20 Page 6 of 6
